internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no director ----------------------- tam-152995-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------------- -------------------------- -------------------------------------------- ---------------- -------------------------------------- ----------------- legend uscorp uscorp-fsc year1 year2 year3 date1 issues ---------------------------------------------------- ------------------------------------ ----------------------- ----------------------- ----------------------- --------------------------- with respect to the fsc marginal_costing rules whether the numerator and whether the foreign_sales_corporation fsc marginal_costing rules under sec_925 and temp sec_1 b -1t apply to licenses of property denominator of the overall profit percentage opp defined in temp sec_1 b -1t c i computed for sales of a product or product line include income from licenses of such product or product line tam-152995-06 income eti exclusion marginal_costing rules under sec_941 whether the conclusion for issue or is different under the extraterritorial conclusions with respect to the fsc marginal_costing rules the numerator and the fsc marginal_costing rules under sec_925 and temp sec_1 b -1t do not apply to licenses of property denominator of the opp defined in temp sec_1 b -1t c i computed for sales of a product or product line do not include income from licenses of such product or product line the conclusions for issue sec_1 and are the same under the eti exclusion marginal_costing rules under sec_941 as under the fsc marginal_costing rules facts uscorp is a domestic_corporation in the business of developing marketing and i the taxpayer distributing computer_software products products and providing services in connection with products products are copyrighted articles as defined in sec_1_861-18 to this end uscorp owns rights in computer_software property which it licenses to its controlled_foreign_corporations cfcs as defined in sec_957 and unrelated third parties property is copyright_rights as defined in sec_1_861-18 uscorp wholly-owns uscorp-fsc a foreign_corporation that had an election in effect under sec_922 and sec_927 to be treated as a fsc during year1 we assume solely for purposes of analyzing the issues presented that uscorp-fsc satisfied the foreign_management and economic process requirements under sec_924 that uscorp’s property constitutes export_property within the meaning of sec_927 and that all other requirements for qualification under the fsc provisions in sec_921 through were met with respect to the transactions at issue here income it received for licensing property uscorp purportedly elected on behalf of uscorp-fsc to use the marginal_costing combined taxable_income cti method under sec_925 and b and temp sec_1 b -1t a for determining some or all of these fsc commissions in addition uscorp included such licensing income in computing the opp that was applied to limit such marginal_costing cti from sales of products and licenses of property prior to date1 uscorp paid commissions to uscorp-fsc with respect to tam-152995-06 after date1 uscorp ceased paying commissions to uscorp-fsc instead uscorp claimed eti exclusions with respect to income it received when it licensed property we assume solely for purposes of analyzing the issues presented that uscorp satisfied the foreign_economic_process requirements under sec_942 that uscorp’s property constitutes qualifying foreign trade property within the meaning of sec_943 and that all other requirements for qualification under the eti exclusion provisions in sec_941 through were met with respect to the transactions at issue here uscorp purportedly elected to use the marginal_costing foreign_trade_income fti method under sec_941 and for determining some or all of its eti exclusions in addition uscorp included such licensing income in computing the opp that was applied to limit such marginal_costing fti from sales of products and licenses of property we note that because some or all of the licenses at issue are long-term licenses that generate income during more than one taxable_year it is likely that taxpayer has identified income from some or all of the licenses incorrectly as subject_to the eti exclusion provisions when such income is in fact subject_to the fsc provisions that were in effect when the licenses were entered into before date see fsc repeal and extraterritorial_income_exclusion act of pub_l_no 114_stat_2423 sec_2 and a s rep no pdollar_figure repealing the fsc provisions and enacting the eti exclusion provisions and revproc_2001_37 2001_1_cb_1327 dollar_figure and taxpayer’s possibly incorrect treatment of some licensing income as subject_to the eti exclusion provisions may be immaterial for two reasons first as explained in the discussion of issue below the marginal_costing rules do not apply to licenses regardless of whether the fsc or eti exclusion provisions apply second taxpayer used the materially similar cti method and fti method under the fsc and eti exclusion provisions respectively in addition during the pre- submission conference the parties agreed that this issue would not be the subject of this memorandum with these considerations in mind we assume solely for purposes of addressing the narrow legal issues of this memorandum that taxpayer correctly determined which licensing income is governed by the fsc provisions and which is governed by the eti exclusion provisions ii the distribution channels channels under distribution channel uscorp licensed within the meaning of treas reg ' f property to unrelated third parties such third parties either installed products into equipment that they manufactured and sold such equipment during year sec_1 through uscorp did business generally using four distribution a distribution channel - property licensed to unrelated third parties b distribution channel - property licensed to cfcs c distribution channel - products sold to unrelated third parties under distribution channel uscorp licensed within the meaning of treas under distribution channel uscorp sold within the meaning of treas reg tam-152995-06 to consumers or sublicensed the property to other third parties that installed products into equipment that such other parties manufactured and sold to consumers reg ' f property to its cfcs under the licensing agreements each cfc received the right to either reproduce and distribute products or sublicense such rights in a certain territory ' f products to unrelated third party distributors ' f products to unrelated third parties under the lease agreements a customer acquires the right to use the current version of the product and the future versions that are made available to the public during the term of the arrangement uscorp does not use the marginal_costing rules for this leasing income and does not include such income in the opp for any income copyrighted articles to which the marginal_costing rules apply and because taxpayer concedes that distribution channel involves leases of copyrighted articles to which the marginal_costing rules do not apply and which are not taken into account for purposes of the opp this memorandum analyzes only licensing income that results from distribution channel sec_1 and except as explained in footnote of this memorandum under distribution channel uscorp leased within the meaning of treas reg because examination agrees that distribution channel involves sales of d distribution channel - products leased to unrelated third partie sec_1 taxpayer asserts that some of the licensing income included within distribution channel comprises cost sharing buy-in_payments under sec_1_482-7 we note that purported buy-in_payments often comprise a combination of both actual buy-in_payments subject_to sec_1_482-7 and other_payments subject only to sec_1_482-4 though -6 in other cases purported buy-in_payments may consist entirely of other_payments subject only to sec_1_482-4 though -6 in other words purported buy-in_payments may be determined upon examination to consist partially or entirely of payments that are not in fact buy-in_payments we have determined in other cases that true buy-in_payments cannot logically qualify for fsc benefits or eti exclusions such payments are pursuant to licensing agreements that unlike the other licenses at issue here convey the right to use software in research_and_development we likely would reach a similar conclusion in this case but have not been asked by the parties to address that issue assuming that such similar conclusion is appropriate in this case the purported buy-in income at issue to the extent attributable to a buy-in would not generate fsc benefits or eti exclusions and therefore the marginal_costing issues addressed herein would be irrelevant to that income tam-152995-06 law and analysis a fscs generally a fsc receives certain tax benefits under sec_921 through section sec_924 provides that for purposes of sec_921 through ftgr i the fsc provision sec_921 provides that exempt fti2 of a fsc is treated as foreign_source_income and as a result is excluded from gross_income sec_923 provides that for purposes of the fsc provisions exempt fti is the aggregate amount of certain fti of a fsc for the taxable_year including a percentage of fti computed with respect to cti sec_923 defines fti as the gross_income of a fsc attributable to foreign_trading_gross_receipts ftgr sec_941 of the eti exclusion provisions defines qualifying foreign_trade_income as gross_income from ftgr - in other words qualifying foreign_trade_income is a gross_income concept materially similar to the fti concept under the fsc provisions sec_942 provides a materially similar definition of ftgr for eti exclusion purposes ftgr is similarly defined where a fsc acts as a commission agent with respect to such sale lease or service sec_925 temp treas reg ' a -1t b through f in addition for purposes of sec_924 temp treas reg ' a -1t a provides from the sale exchange or other_disposition of export from the lease or rental of export_property for use by for services which are related and subsidiary to or other services not relevant here means the gross_receipts of any fsc which are- the lessee outside the united_states_property above the term ‘sale’ includes an exchange or other_disposition and the term ‘lease’ includes a rental or a sublease the term ‘license’ includes a sublicense all rules under thi sec_2 note that fti has different meanings under the fsc and eti exclusion provisions for fsc purposes fti is gross_income from ftgr as discussed below see sec_923 for eti exclusion purposes fti is taxable_income from ftgr see sec_941 and is the basis for the fti method mentioned above tam-152995-06 section applicable to leases of export_property apply in the same manner to licenses of export_property sec_1_861-18 provides special rules with respect to classifying transactions relating to computer programs and applies to among other provisions those contained in subchapter_n of chapter of the internal_revenue_code for example sec_1_861-18 distinguishes between on the one hand licenses of copyright_rights in software and on the other hand sales of copyright_rights in software and sales of copyrighted articles that incorporate software the fsc provisions and sec_941 through of the eti exclusion provisions are located in subchapter_n materially similar definition of qualifying foreign trade property for eti exclusion purposes sec_927 provides that for gross_receipts attributable to periods after export_property does not include finally sec_927 defines export_property sec_943 provides a patents inventions models designs formulas or processes whether or not patented copyrights other than films tapes records or similar reproductions and other than computer_software whether or not patented for commercial or home use goodwill trademarks trade brands franchises or other like property taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 ' tra thus sec_927 describes two categories of intellectual_property for fsc purposes in general all intellectual_property is excluded from the definition of export_property and thus is not eligible for fsc benefits however the longer parenthetical phrase in sec_927 identifies copyrights on films tapes records and computer_software as intellectual_property that is not excluded from the definition of export_property we refer to this limited category of copyright_rights that potentially may qualify as export_property as the copyright carve-out sec_943 provides a materially similar copyright carve-out for eti exclusion purposes to summarize the copyright carve-out concept sec_927 contains a general_rule that intellectual_property cannot constitute export_property but the copyright carve-out of sec_927 provides that certain copyright_rights including copyright_rights in computer_software may constitute export_property and thus is an exception to the general_rule of sec_927 prior to an amendment made by tra the copyright carve-out did not include the words and other than computer_software whether or not patented whether the pre-tra version of the copyright carve-out included computer_software without specifically mentioning it was the question considered by the ninth circuit_court of appeals in 311_f3d_1178 9th cir b full costing cti method in the case of a sale of export_property to a fsc sec_925 provides three alternative methods for determining transfer prices by a person described in sec_482 the taxable_income of such fsc and such person shall be based upon a transfer price which would allow such fsc to derive taxable_income attributable to such sale regardless of the sales_price actually charged in an amount which does not exceed percent of the combined taxable_income of such fsc and such person which is attributable to the foreign_trading_gross_receipts derived from the sale of such property by such fsc tam-152995-06 the ninth circuit held that the copyright carve-out included copyrights on computer_software prior to on sales of export_property from a related supplier3 to a fsc sec_925 sets forth the cti method the eti exclusion fti method set forth in sec_941 is materially similar to the fsc cti method of sec_925 if a fsc is the principal on a sale rather than a commission agent the cti of the fsc and its related_supplier from a sale of export_property under the full costing rules is temp sec_1 a -1t c i the full costing cti method for determining fsc transfer prices in sec_925 applies similarly to the determination of the fsc commissions on sales and leases of export_property as well as related_and_subsidiary_services except that the fsc commissions paid or payable are excluded from total costs i r c ' b and temp treas reg ' a -1t d iii for this purpose costs include the cost_of_goods_sold and other expenses described in temp sec_1 a -1t c iii c and d sale transactions may not be grouped on a product or product line basis with lease transactions temp treas reg ' a -1t c iii and d see temp sec_1_927_d_-2t for the definition of related_supplier the legislative_history of the eti exclusion provisions states the excess of the foreign_trading_gross_receipts of the fsc from the sale over the total costs of the fsc and related_supplier including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs see sec_1 c ii which relate to the foreign_trading_gross_receipts c marginal_costing cti method generally tam-152995-06 sec_925 authorizes the secretary_of_the_treasury to prescribe rules for the allocation of expenditures in computing combined taxable_income under subsection a in those cases where a fsc is seeking to establish or maintain a market for export_property sec_941 of the eti exclusions is materially similar to the provision in sec_925 temp treas reg ' b -1t prescribes the marginal_costing rules authorized by sec_925 temp treas reg ' b -1t a provides that taxpayers may apply the cti method under sec_925 on a marginal rather than full costing basis where a fsc is seeking to establish or maintain a market for export_property specifically temp treas reg ' b -1t a second sentence provides if under paragraph c of this section a fsc is treated for its taxable_year as seeking to establish or maintain a foreign market for sales of an item product or product line of export_property as defined in sec_1_927_a_-1t from which foreign_trading_gross_receipts as defined in sec_1 a -1t are derived the marginal_costing rules prescribed in paragraph b of this section may be applied at the related supplier’s election to compute combined taxable_income of the fsc and related_supplier derived from these sales emphasis added under the bill the secretary_of_the_treasury is provided authority to prescribe rules for using marginal_costing and for grouping transactions in determining qualifying foreign_trade_income it is intended that similar principles under present-law regulations apply for these purposes s rep no pdollar_figure emphasis added and footnote citing temp sec_1 a -1t c omitted the legislative_history of the eti exclusion provisions states under the bill the secretary_of_the_treasury is provided authority to prescribe rules for using marginal_costing and for grouping transactions in determining qualifying foreign_trade_income it is intended that similar principles under present-law regulations apply for these purposes s rep no pdollar_figure emphasis added and footnote citing temp sec_1 b -1t omitted tam-152995-06 temp treas reg ' b -1t c provides a fsc shall be treated for its taxable_year as seeking to establish or maintain a foreign market with respect to sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived if the combined taxable_income computed under the marginal_costing cti method is greater than the full costing combined taxable_income computed under the full costing combined taxable_income method of ' a -1t c and emphasis added temp treas reg ' b -1t a last sentence further provides that the marginal_costing rules do not apply to leases of property or to the performances of any services even if they are related_and_subsidiary_services as defined in ' a -1t d and ' a -1t b iii c under the marginal_costing rules only direct production_costs of producing a particular item product or product line are taken into account for purposes of computing the combined taxable_income of the fsc and its related_supplier under sec_925 the costs to be taken into account are the related supplier’s direct material and labor costs as defined in ' b i temp treas reg ' b -1t b the amount of cti determined under the marginal_costing rules may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property temp treas reg ' b -1t b emphasis added this limitation on the amount of cti computed under the marginal_costing cti method is known as the opp limitation oppl tam-152995-06 marginal_costing rules - the united_states tax_court described the function of the oppl as follows in a case involving treas reg ' - the direct predecessor of the fsc the oppl essentially limits the ‘profitability’ of export sales for purposes of computing taxable_income under marginal_costing to the ‘profitability’ of worldwide sales or ‘overall’ profitability of the product or product line determined under a full costing method emphasis added 94_tc_919 aff’d 955_f2d_1037 6th cir cert_denied 506_us_827 the tax_court also observed that the fsc marginal_costing regulations are virtually identical to treas reg ' id pincite see also 984_f2d_416 fed cir observing that the oppl prevented taxable_income after deducting only direct labor and material from exceeding the normal overall profitability of the product of the fsc for a product or product line temp treas reg ' b -1t c i provides that the opp for a taxable_year the opp a the combined taxable_income of the fsc and its is the percentage which- related_supplier from the sale of export_property plus all taxable_income of its related_supplier from all sales domestic and foreign of such product or product line during the fsc’s taxable_year computed under the full costing method is of ' b -1t of the fsc and related_supplier from all sales of the product or product line emphasis added b the total gross_receipts determined under the preamble to t d which contains temp sec_1 b -1t c i describes the opp fraction as follows 1987_1_cb_184 emphasis added thus the opp may be stated as the following the numerator is the fsc’s and related supplier’s combined taxable_income on all sales foreign and domestic of the export product or product line determined under the full costing method and the denominator is the total gross_receipts from those sales tam-152995-06 fraction worldwide taxable_income from sales of the product grouping worldwide gross_receipts from sales of the product grouping as noted throughout the preceding discussion of the fsc provisions the eti ii the eti exclusion provisions exclusion statutory provisions are similar in most material respects to the fsc statutory provisions that are relevant to the issues addressed in this memorandum in this regard the eti exclusion legislative_history provides the committee recognizes that there may be a gap in time between the enactment of the bill and the issuance of detailed administrative guidance it is intended that during this gap period before administrative guidance is issued taxpayers and the internal_revenue_service may apply the principles of present-law regulations and other administrative guidance under sec_921 through to analogous concepts under the bill s rep no p in addition the legislative_history specifically identifies the fsc grouping rules temp sec_1 a -1t c marginal_costing rules temp sec_1 b -1t and regulatory definition of ftgr temp sec_1 a -1t a as examples of fsc regulations that should be applied to the eti exclusion provisions id at p nndollar_figure and iii explanation of analysis to follow we address issue sec_1 and using the terminology of the fsc provisions for simplicity because as discussed briefly above and in detail in the analysis of issue below the relevant fsc and eti exclusion provisions are materially similar and because we are aware of no policy intent or other reason that supports viewing the marginal_costing rules as different under the eti exclusion provisions accordingly our legal analysis for issue sec_1 and provided below under the fsc provisions is materially similar to our legal analysis under the eti exclusion provisions iv issue under sec_925 a taxpayer may use the cti method to determine fsc benefits generally the cti method applies on a full costing basis temp sec_1 a -1t c and where a taxpayer's marginal_costing profit percentage on a background tam-152995-06 sales of export_property is lower than its full costing profit percentage on worldwide sales the taxpayer may apply the cti method on a marginal_costing basis sec_925 and temp sec_1 b -1t a and c the marginal_costing cti method is similar to the full costing cti method with two notable exceptions first the full costing rules take into account all costs and expenses both direct and indirect whereas the marginal_costing rules take into account only direct costs of production except to the extent limited by the oppl temp sec_1 a -1t c and b -1t b second the full costing rules apply to all fsc transactions whereas the marginal_costing rules apply only to sale transactions temp sec_1 a -1t b iii and b -1t a thus in some cases the marginal_costing rules allow a taxpayer to determine an amount of cti with respect to sales that is greater than the amount that would otherwise be permissible under sec_925 the dispute under issue is whether for purposes of the marginal_costing rules the term sale includes licenses thus permitting the application of the marginal_costing rules to licenses software licenses in the same way as they apply to sales of copyrighted articles that incorporate software in this regard taxpayer claims that the marginal_costing rules do not address the treatment of licenses of export_property because the rules explicitly apply to sales explicitly do not apply to leases and services and do not mention licenses directly thus taxpayer argues that a license of export_property should be included in the category of a sale exchange or other_disposition of export_property ie as an other_disposition within the meaning of sec_924 under temp treas reg ' a -1t a for purposes of temp sec_1 a -1t no authority specifies that licenses are to be treated in the same manner as leases for marginal_costing purposes or for any other purposes under the fsc provisions therefore taxpayer asserts that we should interpret and apply the marginal_costing rules as applying to licenses in other words taxpayer argues that licenses must be treated as leases solely for purposes of temp sec_1 a -1t but must be treated as sales for every other purpose under the fsc provisions taxpayer further claims that although the fsc rules for leases apply to licenses taxpayer asserts that congress intended the marginal_costing rules to apply to b taxpayer’s argument c service position and analysis taxpayer’s position is illogical and is supported by no legal authority taxpayer’s argument relies on inconsistent interpretations of sec_924 and temp sec_1 a -1t disregards both the plain language of temp sec_1 b -1t and general tax principles yields peculiar results when followed to its logical conclusion and provides no evidence of congressional intent that licenses tam-152995-06 be treated like sales for any purpose not to mention for marginal_costing we explain these points in the following discussion and conclude that the marginal_costing rules apply on their face only to the sale category of transactions and therefore do not apply to licenses or any other type of transaction that is not properly classified as in the sale category taxpayer disregards temp sec_1 a -1t a clear and necessary nexus exists between the sec_924 and sec_925 provisions and the regulations thereunder sec_925 provides for a computation of percent of the combined taxable_income of such fsc and such person which is attributable to the foreign_trading_gross_receipts derived from the sale of such export_property by such fsc emphasis added sec_925 authorizes regulations that allow the rules set forth in sec_925 to apply to transactions other than sales in other words sec_925 applies not only to ftgr from sales but also to ftgr from non-sales sec_924 explains which transactions - both sales and non-sales -- generate ftgr sec_924 provides that for purposes of sec_921 through ftgr is composed of the following five separate categories of gross_receipts of a fsc gross_receipts from the sale exchange or other_disposition of export_property gross_receipts from the lease or rental of export_property and through gross_receipts from three types of services temp treas reg ' a -1t expands on the sec_924 definition of ftgr temp sec_1 a -1t a first sentence in particular temp treas reg ' a -1t a provides the term ‘sale’ includes an exchange or other_disposition and the term ‘lease’ includes a rental or a sublease the term ‘license’ includes a sublicense all rules under this section applicable to leases of export_property apply in the same manner to licenses of export_property thus the reference to leases in sec_924 is interpreted to refer also to licenses if the drafters of the fsc regulations had intended for sale to mean license they presumably would have clarified that point in temp treas reg ' a -1t a these rules date back to the predecessor materially similar rules in sec_1_993-1 issued in t d 1977_2_cb_266 furthermore congress approved of these rules in the eti exclusion legislative_history under the bill foreign_trading_gross_receipts are gross_receipts from among other things the sale exchange or other_disposition of qualifying foreign trade property and from the lease of qualifying foreign trade property for use by the lessee outside the united_states it is intended that the principles of present-law regulations that define foreign_trading_gross_receipts apply for this purpose for example a sale includes an exchange or other_disposition and a lease includes a rental or a sublease and a license or a sublicense tam-152995-06 s rep no pdollar_figure emphasis added and footnote citing temp treas reg ' a -1t a omitted applies to all transactions that may generate ftgr as described in sec_924 the provision that defines ftgr for purposes of sec_925 and all other fsc statutes absent ftgr fsc benefits cannot be calculated for this purpose temp treas reg ' a -1t a clarifies that although not explicitly mentioned in sec_924 the transaction category of licenses should be treated as leases and thus capable of generating ftgr and fsc benefits for purposes of all fsc provisions including sec_925 in the eti exclusion legislative_history congress confirmed that leases include licenses for ftgr purposes therefore licenses are not in the other_disposition category of transactions to summarize sec_925 - which on its face applies only to sales - this regulatory approach makes sense for several reasons first in light of the copyright-carve out in sec_927 ftgr logically must include at least some income from licenses of export_property despite the fact that licenses are not mentioned in sec_924 or anywhere else in the fsc provisions second because licenses are by their nature more akin to leases than to sales because both licenses and leases involve the transfer of less than all substantial rights in property whereas sales involve the transfer of all substantial rights in property one would expect that the regulations would analogize licenses to leases third the regulatory treatment of leases and licenses as relatively similar to each other but relatively different from sales is consistent with other authorities see eg sec_861 and sec_862 providing the same sourcing_rules for both leases and licenses and treas reg ' f and reflecting the all substantial rights standard and thus differentiating between sales on the one hand and leases licenses on the other taxpayer’s submission asserts that leases and licenses are significantly different from each other and that such difference supports its position we do not understand taxpayer’s point even if leases and licenses are different in some respects for example because licenses generally involve transfers of intellectual_property whereas leases generally involve transfers of property other than intellectual_property that distinction does not support taxpayer’s argument even if licenses are different from leases they are different from sales also this does not advance taxpayer’s argument tam-152995-06 sec_925 authorizes the use of marginal_costing rules for purposes of the sec_925 computation specifically temp treas reg ' b -1t a provides if a fsc is treated for its taxable_year as seeking to establish or maintain a foreign market for sales of an item product or product line of export_property as defined in sec_1_927_a_-1t from which foreign_trading_gross_receipts as defined in sec_1 a -1t are derived the marginal_costing rules may be applied at the related supplier's election to compute combined taxable_income of the fsc and related_supplier derived from those sales emphasis added the regulation that clarifies the treatment of licenses under sec_924 and thus just as the term sale as used in sec_925 and b has the same meaning as the term sale as used in sec_924 the term sale as used in the marginal_costing rules of temp treas reg ' b -1t has the same meaning as the term sale as used in temp treas reg ' a -1t a temp treas reg ' a - 1t a defines sale for purposes of sec_924 and therefore for purposes of sec_925 as including an exchange or other_disposition temp treas reg ' a - 1t a also provides that the rules of temp treas reg ' a -1t that apply to leases also apply to licenses in other words licenses are not included in the other dispositions category s rep no p therefore for all other fsc provisions including sec_925 and the marginal_costing rules thereunder not only defines sale as not including licenses but also provides that licenses must be treated as leases this is directly contrary to taxpayer’s position for similar reasons the statement in temp treas reg ' b -1t a that the marginal_costing rules do not apply to leases lends additional support to our conclusion that the marginal_costing rules do not apply to licenses to put it another way in order to apply the plain language of the marginal_costing rules taxpayer must first determine the amount of ftgr from its sales of export_property as defined in temp treas reg ' a -1t for this purpose licenses are treated as leases not sales taxpayer cannot find support for its position in either the fsc statutes or the fsc regulations the fsc provisions support the service’s position costing rules which are set forth generally in terms of sales but specify that they may also apply to leases and services the marginal_costing rules are written in terms of sales and specify that they do not also apply to leases and services temp sec_1 a -1t d and and temp sec_1 b -1t a last sentence under general tax principles it is a truism that the term sale does not include license just as sale does not mean lease or service sec_1_861-18 explicitly the marginal_costing rules apply on their face only to sales unlike the full plain language of the regulations and general tax principles despite conceding that the transactions at issue are licenses under treas reg tam-152995-06 provides guidance based on general tax principles for the proper characterization of transactions involving computer_software as sales licenses leases or services see generally t d 1998_2_cb_494 for example a so-called shrinkwrap license is properly characterized as a sale under sec_1_861-18 even though it is commonly referred to as a license for intellectual_property law purposes sec_1_861-18 ex sec_1_861-18 applies to the fsc and eti exclusion provisions sec_1_861-18 sec_1_861-18 taxpayer nonetheless claims that they should fall under the category of sale for purposes of the fsc marginal_costing rules thus taxpayer admits the transactions are licenses for fsc purposes but treats the licenses as sales for purposes of applying certain portions of the fsc regulations taxpayer assumes that for purposes of the marginal_costing rules sale loses its accepted meaning and instead becomes a catch-all term meaning any transaction by redefining sale to mean any transaction taxpayer creates the artificial possibility that sale can include license least not in the fsc marginal_costing context taxpayer’s position would render the plain language of temp sec_1 b -1t meaningless would render sec_1_861-18 ineffectual and is inconsistent with the general principle that licenses are not sales for tax purposes taxpayer does not explain why we should depart from general tax principles to interpret a term as well-understood and unambiguous as sale in such an unusual manner under taxpayer’s reasoning sale has no real meaning for tax purposes or pincite internal inconsistency in support of its assertion that sale should be read broadly to include any category of transaction that is neither a lease nor a service taxpayer relies on sec_924 which refers to ftgr from a sale exchange or other_disposition of export_property taxpayer claims that the terms ftgr and sale as used in temp treas reg ' b -1t should be interpreted as referring broadly to the sec_924 concepts and that the term other_disposition should be read broadly to include licenses as a preliminary matter we observe that under the same general tax principles discussed above the term other_disposition - especially as used in this context - refers to transfers of substantially_all rights in property like sales and exchanges not transfers of less than all substantial rights like leases otherwise sec_924 would describe all transfers including leases and sec_924 would be surplusage in addition taxpayer’s argument contains a fatal internal inconsistency taxpayer wants to rely on the language of sec_924 and temp treas reg ' a -1t a to support its interpretation of sale under temp treas reg tam-152995-06 ' b -1t ie sale means other_disposition which means license but simultaneously taxpayer wants to disregard temp treas reg ' a -1t a to the extent it clarifies that licenses are subsumed within the lease category of sec_924 not the sale category of sec_924 taxpayer cannot have it both ways if taxpayer attempts to rely on sec_924 in support of its position taxpayer must concede that temp treas reg ' a -1t a applies for purposes of the marginal_costing provisions instead taxpayer invokes sec_924 and temp treas reg ' a -1t a for some purposes but disregards them for others this inconsistency in taxpayer’s argument further reveals its deficiencies taxpayer’s argument proves too much taxpayer argues in effect that under the marginal_costing rules sale means transaction and transaction is limited only by the last sentence of temp treas reg ' b -1t a which provides that the marginal_costing rules do not apply to leases or services in contrast and as explained above the better interpretation is that sale means only sale exchange or other_disposition as mandated by temp treas reg ' a -1t a moreover the last sentence of temp treas reg ' b - 1t a emphasizes that the marginal_costing rules do not also apply to non-sales this is in stark contrast to the full costing rules that although generally written only in terms of sales contain special rules expanding their application to non-sales such as leases and services temp treas reg ' a -1t d and in other words the last sentence of temp treas reg ' b -1t a is a cautionary reminder that the marginal_costing rules apply only to ftgr from sales as defined in temp treas reg ' a -1t a taxpayer attempts to turn that reminder on its head but unusual results flow from following taxpayer’s reasoning to its logical conclusion for example taxpayer must conclude based on its own reasoning that the marginal_costing rules apply to subleases because the last sentence of temp treas reg ' b -1t a mentions only leases and services as excluded from the marginal_costing rules not subleases thus following its own logic taxpayer must conclude that the marginal_costing rules do apply to subleases but do not apply to leases such a result would make little sense special treatment of software licenses as a general proposition taxpayer asserts that the copyright carve-out for the copyright carve-out in sec_927 identifies certain intellectual tam-152995-06 software as reflected in tra and the appellate decision in microsoft demonstrates that congress intended for software licenses to qualify automatically for fsc benefits first assertion based on its first assertion taxpayer further asserts that the marginal_costing rules apply to software licenses second assertion both assertions are without merit property including copyright_rights in software that may qualify as export_property but the copyright carve-out does not provide that software always constitutes export_property rather like any other_property software must meet all other requirements of sec_927 and the regulations thereunder to qualify as export_property furthermore even if copyright_rights in software in a particular case constitute export_property taxpayer must meet all other requirements under the other fsc provisions in order for the gross_receipts from the sale or license of the copyright_rights to constitute ftgr thus taxpayer’s first assertion is simply untrue which renders taxpayer’s second assertion regarding the marginal_costing rules moot automatically qualify for fsc benefits such fact would not support the second assertion neither tra nor the microsoft opinion contains the slightest suggestion of congressional intent that the marginal_costing rules should apply to licenses the authorities demonstrate only that copyright_rights in software are not precluded from qualifying for fsc benefits by virtue of being intellectual_property - nothing more nor less seems to believe that software licenses deserve special treatment under the fsc provisions in this regard we infer taxpayer’s belief that software licenses can or should be viewed as standing in the place of sales of copyrighted articles taxpayer makes a logical leap by concluding that because software is not barred from constituting export_property the marginal_costing rules apply to licenses the copyright carve-out is irrelevant to determining how ftgr are categorized for marginal_costing purposes v issue a taxpayer that applies the marginal_costing rules to compute cti with respect to a sale or group of sales_method grouping must also calculate an oppl with respect to such cti amount temp sec_1 b -1t b the amount of cti taxpayer presents no legal justification for its two assertions rather taxpayer but assuming arguendo taxpayer is correct that all software licenses a background tam-152995-06 computed under the marginal_costing rules cannot exceed the oppl id the oppl is the product of the opp and the taxpayer’s ftgr from the sale or method grouping id the opp is determined with respect to a grouping that among other requirements includes the sale or method grouping for which the underlying cti amount was determined opp grouping temp treas reg ' b -1t b ii and c i the opp may be stated as the following fraction worldwide taxable_income from sales of the opp grouping worldwide gross_receipts from sales of the opp grouping more specifically the opp numerator consists only of taxable_income amounts from all sales and the denominator consists only of gross_receipts from all sales temp sec_1 b -1t c i in other words the oppl limits a taxpayer’s cti from sales determined under the marginal_costing rules to the amount that would result if the taxpayer’s profit percentage on sales of export_property were equal to its worldwide profit percentage on all sales of the same product or product line in sum the marginal_costing rules set forth a sales-centered pricing method that boosts cti by disregarding certain expenses while limiting fsc-sales profitability to worldwide-sales profitability the dispute under issue is whether for this narrow purpose we should interpret sale to include licenses taxpayer argues in the alternative that even if the marginal_costing rules do not apply to licenses as we have determined under issue the opp that is applied to limit taxpayer’s marginal_costing cti from only sales of products includes both sales income and licensing income in short as with issue taxpayer argues that despite the numerous references to sales throughout the opp rules we should interpret the opp rules as referring to both sales and licenses c service position and analysis b taxpayer’s argument taxpayer's interpretation of the opp fraction is incorrect and suffers from some of the same infirmities as taxpayer’s position under issue in particular taxpayer’s argument disregards the plain language of the opp rules and other fsc provisions by redefining sale to mean any transaction and undermines the purpose of the opp rules as confirmed by the only two courts that have discussed the oppl provisions and thus results in limiting the profitability of selling copyrighted articles by reference to the profitability of licensing copyright_rights as under issue our reasoning is straightforward - licensing income is not included in the opp fraction because it is not sales income tam-152995-06 taxpayer redefines sale to mean any transaction the opp rules refer repeatedly to sales logically the term sale as used not only in the opp rules but throughout the fsc statutes and regulations must have the same meaning as the term sale found in sec_924 moreover neither the opp rules nor any other fsc statute or regulation provides that sale has different meanings for different purposes these facts notwithstanding taxpayer assumes that in the opp context sale means any transaction furthermore taxpayer claims that sale as used in the opp rules is limited only by the prohibition in temp sec_1 a -1t c iii and d against grouping sales with leases taxpayer concludes that solely for purposes of the opp rules sale means any transaction whether or not actually considered a sale for tax purposes other than a lease but taxpayer provides no explanation why the drafters would use the term sale to refer to the much broader concept of transaction when the drafters could have used the term transaction which is defined in sec_927 so according to taxpayer’s reasoning when the opp fraction repeatedly mentions sales it actually refers not only to sales but also to subleases licenses and any other transaction that is not a lease as explained under issue above taxpayer’s interpretation of sale as meaning license disregards sec_924 and the regulations thereunder is inconsistent with general tax principles and is wholly unsupported by authority taxpayer’s position under issue also suffers from an additional weakness in comparison with its issue position if taxpayer’s position were adopted taxpayer would limit its marginal_costing profitability on sales to worldwide profitability on both sales and licenses in other words taxpayer’s oppl cap on marginal_costing cti would amount to an apples-to-oranges comparison taxpayer's argument that non-sale income factors into the opp fraction runs contrary to the purpose of the oppl as a limitation on a taxpayer's profit on sales of export_property under the marginal_costing rules in upholding the validity of the oppl both the tax_court and the court_of_appeals_for_the_federal_circuit observed that the oppl limits the profit on sales of export_property to the average profit that the taxpayer realizes on its worldwide sales of the opp grouping brown-forman t c pincite dow corning f 2d pincite attributable to an excise_tax because the taxpayer increased its sales prices to sec_927 defines transaction as including consistent with sec_924 sales exchanges and other dispositions leases and rentals and furnishing of services in brown-forman the taxpayer claimed that a portion of its gross_receipts were apples-to-oranges comparison taxpayer’s interpretation of the opp fraction contradicts the plain language and tam-152995-06 compensate for the excise_tax it must pay based on that assertion the taxpayer claimed that it should disregard income attributable to the excise_tax for purposes of the opp denominator but not for the opp numerator the government countered that such income must be included in gross_receipts for both the numerator and the denominator brown-forman t c pincite the taxpayer charged that the government’s approach would result in an apples and oranges comparison thus distorting the oppl id the tax_court did not agree with the taxpayer’s characterization of the government’s position as an apples-to-oranges comparison id rather it was the taxpayer’s position that resulted in an apples-to-oranges comparison the tax_court rejected the taxpayer’s position id the implication of this discussion in brown-forman is that an interpretation of the opp fraction that results in an apples-to- oranges comparison such as taxpayer’s interpretation in this case is not appropriate purpose of the marginal_costing rules as confirmed by the brown-forman and dow corning courts it disregards the sales-only premise of the marginal_costing rules and thereby bases the oppl partially on licenses of copyright_rights taxpayer’s position requires an apples-to-oranges comparison whereby profitability from sales of copyrighted articles the apples is limited by oppl determined with respect profitability from licensing copyright_rights the oranges we do not believe that the drafters of the regulations intended an apples-to-oranges comparison vi issue those issues are analyzed under the fsc provisions or the eti exclusion provisions in other words taxpayer proposes that even if we are adverse to taxpayer on issue sec_1 and as analyzed under the fsc provisions we can nonetheless adopt taxpayer’s positions for licenses to which the eti exclusion provisions apply we provide background summarize taxpayer’s reasoning and explain our disagreement below and is materially similar to sec_927 which contains the fsc copyright sec_943 contains the eti exclusion copyright carve-out for software taxpayer asserts that the resolution of issue sec_1 and may depend on whether we need not reach the question of whether the export_property that taxpayer sells ie products copyrighted articles falls within the same product line as the export_property that taxpayer licenses ie property copyright_rights if it is determined that these two categories of export_property do not fall within the same product line within the meaning of temp sec_1 a -1t c ii such determination would provide an additional and independent basis for rejecting taxpayer’s position because taxpayer’s groupings under temp sec_1 b -1t b ii as reflected in the opp fraction would be invalid we noted in the facts section of this memorandum our belief that some or all of the income that taxpayer claims is subject_to the eti exclusion provisions is in fact subject_to the fsc provisions to the extent our belief is determined to be correct issue is moot however the parties have not requested such a determination all rules under this section and sec_1_993-2 through applicable to leases of export_property apply in the same manner to licenses of export_property tam-152995-06 carve-out for software sec_993 of the predecessor domestic_international_sales_corporation disc provisions is materially similar to sec_943 and sec_927 except that its copyright carve-out does not mention software thus it carves out - from the general prohibition against treating intellectual_property as export_property - copyright_rights in films tapes and records but not software however the microsoft decision instructs that sec_993 - as with the pre- tra version of sec_927 - should be interpreted as carving out copyright_rights in software the disc provisions were enacted in revenue act of pub_l_no 85_stat_535 sec_501 because sec_993 sec_927 and sec_943 provide that certain copyright_rights may constitute export_property or qualifying foreign trade property as the case may be all three regimes contemplate that some licenses may generate tax benefits the treatment of licenses under the disc provisions is similar to that under the fsc provisions that is the disc statutes do not mention licenses but sec_1_993-1 provides in part similarly the disc marginal_costing rules explicitly apply to sales income and explicitly do not apply to income from leases and services sec_1_994-2 taxpayers have believed dating back to the enactment of the disc provisions that the marginal_costing rules apply to licenses taxpayer further asserts that any confusion in this area was resolved in favor of taxpayers by the tra amendment of the fsc copyright carve-out and subsequent microsoft decision both of which post-date the issuance of the fsc regulations accordingly taxpayer argues that if our adverse conclusions regarding issue and result because we feel constrained by the language of the fsc regulations we should consider that the eti exclusion provisions present an opportunity to disregard the fsc regulations and reach a different answer marginal_costing rules should be followed for eti exclusion purposes in the absence of new guidance the service should not follow the fsc regulations to the extent that they are now known to be incorrect or at least susceptible to an interpretation adverse to taxpayer thus taxpayer concludes that we may exercise our discretion to disregard the fsc regulations with respect to transactions to which the eti exclusion provisions apply amendment and microsoft finally confirmed that licenses may qualify for fsc benefits taxpayer argues that although congress generally instructs that the fsc against this background taxpayer asserts without evidence that some taxpayer’s argument is flawed taxpayer suggests that the tra moreover the eti exclusion provisions themselves do not suggest that licenses tam-152995-06 as noted in the discussion of issue above neither tra nor the microsoft opinion addresses the marginal_costing rules either explicitly or implicitly on the contrary it was understood from the time that sec_1_993-1 was issued in and temp sec_1 a -1t a was issued in that licenses can generate disc and fsc benefits respectively so taxpayer’s claim - that the fsc marginal_costing rules inappropriately exclude licenses because they were drafted and issued before tra and the microsoft decision - is incorrect the drafters understood that the disc provisions applied to certain licenses when they issued sec_1_993-1 and sec_1_994-2 just as they understood that the fsc provisions applied to certain licenses when they issued temp sec_1 a -1t a and b -1t and we have no reason to believe that software licenses merit different treatment than licenses of copyright_rights in films tapes or records should be treated differently under the eti exclusion provisions than under the fsc provisions when congress enacted the eti exclusion provisions it recognized that there would be a gap in time between such enactment and the issuance of detailed administrative guidance and intended that s rep no p moreover the legislative_history identifies both the fsc marginal_costing rules and definition of ftgr as examples of present-law regulations that should be applied to the eti exclusion provisions id pincite in so doing the legislative_history specifically states that a lease includes a license or sublicense because the eti exclusion provisions are materially similar to the relevant fsc provisions the eti exclusion legislative_history specifically endorses temp treas reg ' a -1t a and temp treas reg ' b -1t and such fsc regulations were promulgated with the service’s full understanding that some ftgr are from licenses we see no reason to conclude that our analysis under issue sec_1 and should be any different under the eti exclusion provisions during this gap period before administrative guidance is issued taxpayers and the internal_revenue_service may apply the principles of present-law regulations and other administrative guidance under sec_921 through to analogous concepts under the bill some examples of the application of the principles of present-law regulations to the bill are described below actually prop sec_1_993-1 issued in acknowledged that licenses can generate disc benefits fed reg date tam-152995-06 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
